Title: To Thomas Jefferson from Bernard Peyton, 21 February 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear sir,Richd
21 Feby 1822I have this day forwarded your four Casks Roman Cement, care William D. Fitch at Milton, the Boatman could not be prevailed on to take the Ton of Plaister, but will send it by the first opportunity.With great respect Dr sir Yours Very TruelyBernard PeytonOur mail from your county, due yesterday at 4 Oclock, has just arrivd, & by it I have yours covering Blanks for the renewal of your notes at Bank, & I am on the search for the Boatman who has on the 4 Blls of Cement,  if he has not gone, will add two Blls: more to the quantity as directed—& if he has gone, will send them by the next opportunity—B. P.